department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date legend bank n o date q date s date t state contact person identification_number contact number fax number employer_identification_number uil ’s dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sub sec_501 or under any other subsection of a the basis for our conclusion is set forth below issue s are you an association of employees which qualifies for exemption from tax under the provisions of sec_501 of the code you are not for the reasons stated below facts you were formed on o as an insurance_trust pursuant to an agreement and declaration of trust declaration entered into between n a bank and unspecified employers the declaration was later amended and restated according to the declaration your purpose is to obtain maintain renew and hold insurance policies through which participating employers can provide health and other insurance benefits under employee benefit plans maintained by participating employers for their participants and beneficiaries the members of your board_of trustees must be employees of employers participating in the trust or employees or members of a chamber of commerce endorsing the trust an employer is entitled to participate in the trust and to provide its eligible employees with benefits if the employer satisfies the following requirements a the employer agrees to participate in the trust for the purpose of providing benefits to its employees and their dependents b the employer is accepted for participation in the trust pursuant to any underwriting rules established by providers or underwriters of insurance policies c the employer makes any and all contributions required by the trust and premium contributions due under the insurance polices and d the employer is a member in good standing of an association or chamber of commerce that is endorsing the trust you represent that the trust operated as a dry trust without income without expenses and without reserves until q your stated objective is to enable small companies to join together in order to obtain insurance protection through mass purchasing your insurance plans are available to sponsoring chambers_of_commerce and associations through brokers and agents you also confirmed that the trust was not established pursuant to a collective bargaining agreement and no contributions are received arising out of a collective bargaining agreement you currently offer plans and coverage which provide medical dental vision and life and disability insurance through a program specifically created for sponsoring chambers_of_commerce each participating group must be a member of one of over chambers and associations in the t and have a group size between and enrolled employees you do not compile or maintain records of the compensation of the employees including those who are highly compensated there are no separate categories for page participation based on compensation you do not request or maintain records concerning the number of each group participant's employees not covered by the plan brokers and agents must be affiliated with you and also appointed by your carrier prior to receiving quotes or writing business brokers and agents are paid commission on groups of employees and on groups of employees your website outlines the following participation and contribution requirements the employer must contribute a minimum of toward the employee premium unless the group is in a restricted industry restricted industry employers must contribute toward the employee premium atleast of eligible employees must enroll if the group is in a restricted industry participation is required active full-time employees of participating employers are eligible for coverage law a voluntary employees’ beneficiary association veba is a mutual association of employees providing certain specified benefits to its members or their designated beneficiaries it may be funded by the employees or their employer the veba has existed in the tax law since the revenue act of when it was given exempt status under sec_101 of the act exemption for this type of entity was re-enacted by the revenue acts of and provisions for continued recognition of veba arrangements was incorporated into the code as sec_101 and subsequently into the code as amended to date as sec_501 sec_501 of the code exempts from federal_income_tax the voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries if no part of the net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations provides that for an organization to be described in sec_501 of the code an organization must meet all the following requirements a the organization must be an association of employees b membership in the association must be voluntary page c the organization's purpose is to provide for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in c to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of the regulations states membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 of the code are defined by reference to e acommon employer or affiliated employers e e e coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s membership in a labor_union or membership in one or more locals of a national or international labor_union for example membership in an association might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements in addition employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits employees of a labor_union also will be considered to share an employment-related common bond with members of the union and employees of an association will be considered to share an employment-related common bond with members of the association sec_505 of the code contains certain requirements for organizations described in sec_501 and sec_501 unless they are subject_to the exception of sec_505 for collective bargaining agreements under b a plan will meet the requirements of sec_505 only if each class of benefits under the plan is provided under a classification of employees which is set forth in the plan and that does not discriminate in favor of employees who are highly compensated individuals and page in the case of each class of benefits such benefits do not discriminate in favor of employees who are highly compensated individuals a life_insurance disability severance_pay or supplemental unemployment_compensation benefit shall not be considered to fail to meet the requirements of subparagraph b merely because the benefits available bear a uniform relationship to the total compensation or the basic or regular rate of compensation of employees covered by the plan under sec_105 amounts received by an employee through a self-insured_medical_reimbursement_plan which are attributable to contributions of the employer or are paid_by the employer are included in the employee’s gross_income unless such amounts are excludable under sec_105 for amounts reimbursed to a highly_compensated_individual to be fully excludable from such individual's gross_income under sec_105 the plan must satisfy the requirements of sec_105 sec_105 is not satisfied if the plan discriminates in favor of highly compensated individuals as to eligibility to participate or benefits all or a portion of the reimbursements or payments on behalf of such individuals under a discriminatory plan are not excludable from gross_income under sec_105 a self-insured_medical_reimbursement_plan is a separate written plan for the benefit of employees which provides for reimbursement of employee medical_expenses under sec_105 a plan or arrangement is self-insured unless reimbursement is provided under an individual or group policy of accident or health issued by a licensed insurance_company or under an arrangement in the nature of a prepaid health care plan that is regulated under federal or state law in a manner similar to the regulation of insurance_companies sec_105 of the code provides that a plan satisfies the requirements of sec_105 only if it does not discriminate in either eligibility or benefits in favor of highly- compensated individuals sec_105 of the code provides in part that a highly- compensated individual is an individual who owns more than in value of the stock of the employer and is among the highest paid of all employees other than those employees described in sec_105 who are not participants in harding hospital inc v united_states 505f2nd the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute application of the law sec_501 of the code in conjunction with sec_501 exempts from federal_income_tax a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other benefit to its members or their dependents or designated beneficiaries if no part of the net_earnings of the association inures other than through such payments to the benefit of any private_shareholder_or_individual a page veba functions primarily as a cooperative device for pooling funds and distributing risks over and benefits to a defined group_of_employees sharing an employment-related common bond you are not as defined in sec_501 of the code and sec_1_501_c_9_-1 or sec_1_501_c_9_-2 of the regulations because you are not an association of employees whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals employees of any small_business that is a member of one of over chambers_of_commerce in the t may become a member of your plan therefore membership is not defined by reference to a common employer affiliated employers coverage under a collective bargaining agreement or membership in a labor_union additionally there is no evidence that the eligible employers are engaged in the same line_of_business in the same geographic locale you have also failed to meet the requirements under sec_505 and sec_105 because you do not maintain adequate_records to demonstrate that you do not discriminate in favor of highly compensated individuals therefore you have not met the burden of proving that you are organized and operating as a veba described by sec_501 of the code applicant’s position you represent that the employment-related common bond that exists between your members is their employment relationship with employer members of chambers_of_commerce and business associations within the t endorsing the trust you admit that the employment-related common bond is not identical to any of the deemed employment-related common bonds or the examples given as guidance in the facts- and-circumstances test however you claim the facts and circumstances together with the structure and administration of the trust satisfies the employment related common bond requirement established in the regulations you represent you are similar to a legitimately formed veba and are unlike a commercial insurance program you make the following claims e you have an employer-employee relationship while an insurance program identifies an insurance company-customer relationship you claim the employees receiving benefits under the trust do not purchase insurance directly from the insurance_companies and the insurance_companies do not directly solicit the employees to purchase insurance through the trust you represent that no insurance company- page customer relationship exists between the trust and the employees receiving benefits under the trust or their employers e you are unlike an insurance program and similar to a veba because you are non- commercial in nature and lack a profit_motive e you are unlike an insurance program and similar to a veba because you do not market or advertise the availability of benefits to the general_public knowledge of the benefits of the plan is made available to the employer members of endorsing chambers_of_commerce and business associations within t through brokers endorsing chambers_of_commerce and business associations and your website e you are unlike an insurance program and similar to a veba because membership is restricted to employees within a geographic local you claim this is adequate to minimize the possibility that it could be used as a vehicle to sell insurance to individuals e you represent that the trust exists independent of the member-employees or their employers the trust is controlled by independent trustees and membership is trust is voluntary you state the trust is an employee welfare plan as defined in erisa sec_3 and complies with erisa’s reporting disclosure and fiduciary responsibility provisions service’s response to applicant’s position the fact that all of your members are employees of employers who are themselves members of one of over chambers_of_commerce or business associations in the t is not sufficient to demonstrate an employer-related common bond as required by the regulations although you state that you are unlike a commercial insurance provider you admit that your objective is to enable small companies to join together in order to obtain insurance protection through mass purchasing your insurance plans are available to sponsoring chambers_of_commerce and associations through brokers and agents who are paid on commission you do not maintain information regarding highly compensated employees or the number of employees who are not covered by the plan these are all characteristics of commercial insurance providers you did not provide any relevant information that would result in a favorable determination as in harding hospital inc v united_states 505f2nd you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that members share an page employment-related common bond and that you are not operating in a manner similar to a commercial insurance provider conclusion you have not demonstrated employment-related common bond as required under sec_1_501_c_9_-2 of the regulations and you have not satisfied the non- discriminatory requirements imposed under sec_105 and sec_505 therefore you do not qualify for exemption under code sub sec_501 as a voluntary employees’ beneficiary association veba your appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address page mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh ‘ you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure publication
